 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID WESLEY BIRRELL, et al.,                       No. 2:16-cv-1818 JAM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    ROBERT W. FOX,
15                        Defendant.
16

17           Plaintiffs, state prisoners proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 8, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff Thomas Alford has

23   filed objections asking that he not be dismissed from this action.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court will adopt the findings and recommendations with the exception that plaintiff Alford will

27   not be dismissed.

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 8, 2019 are adopted in part in that
 3   plaintiffs, Bell, Jackson, Lewis, Gutschenritter, Parker and White are dismissed from this
 4   action; and
 5          2. The magistrate judge’s recommendation that plaintiff Thomas Alford be dismissed is
 6   not adopted.
 7

 8    Dated: July 10, 2019                             /s/ John A. Mendez
                                                       JOHN A. MENDEZ
 9                                                     United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
